FILED
                            NOT FOR PUBLICATION                             JUN 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FOX INSURANCE COMPANY                            No. 11-15847
INCORPORATED,
                                                 D.C. No. 2:11-cv-00134-RJB
              Plaintiff - Appellant,

  v.                                             MEMORANDUM *

CENTERS FOR MEDICARE AND
MEDICAID SERVICES; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Robert J. Bryan, District Judge, Presiding

                             Submitted June 15, 2011 **


Before: CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Fox Insurance Company Incorporated appeals the district court’s denial of

its request for a preliminary injunction requiring the Secretary of Health and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Human Services to enter into a new Medicare Part D prescription drug provider

contract with Fox, and to assign Fox new prescription drug beneficiaries.

      We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l, Inc.,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review). We

conclude the district court did not abuse its discretion. Accordingly, we affirm the

district court’s order denying the preliminary injunction.

      Appellant’s motion to expedite oral argument is denied as moot.

      AFFIRMED.




                                            2                                     11-15847